DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The Amendment filed on 02/01/2022 has been entered. 
The double patenting rejection of claim 1 is withdrawal in view of amendment.
The rejection of claims 1-11 under 35 U.S.C 112(b) is withdrawn in view of the amendment.
Claims 2, 5 and 8-11 are amended.
Claim 1 is cancelled.
Claims 12-13 are new.
Claims 2-7 and 12-13 are pending of which claims 1, 5 and 12-13 are independent claims.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with David M. Ovedovitz (Reg. No. 45,336) on 02/17/2022. The application has been amended as follows: 
In the claims: 
Please amend claims 5, 8-11 and 13 as follows:
--

Claim 5 (Currently Amended) An encryption processing system comprising:
an encryption data generation device comprising at least one first processor; 
an encryption processing device comprising at least one second processor; and 
a processing result utilization device comprising at least one third processor, wherein the at least one first processor is configured to perform

the at least one second processor is configured to perform
acquiring the encrypted data from the encryption data generation device, and executing a processing on the encrypted data in an encrypted state to obtain a processing result in the encrypted state, and
the at least one third processor is configured to perform
acquiring the processing result from the encryption processing device, and
postprocessing by decrypting data of the processing result in the encrypted state 
and by dividing the decrypted data by the power of the predetermined number of two or more, 
the processing executed by the at least one second processor includes at least one partial processing of executing an operation in a ciphertext space that corresponds to an operation of multiplying data corresponding to the encrypted data by a multiplier, the multiplier having been converted to an integer by multiplying a predetermined setting value by a predetermined adjustment value, and 
the at least one second processor further executes an operation in the ciphertext space that corresponds to an operation of multiplying data corresponding to the encrypted data by an inverse element of a cumulative , wherein the cumulative adjustment value is obtained by multiplying all necessary adjustment values used for cumulative multiplication.

8.	(Cancelled) 

9.	(Cancelled) 

10.	(Cancelled) 

11.	(Cancelled) 


preprocessing, with the at least one first processor, by generating encrypted data of homomorphic encryption corresponding to data obtained by multiplying plaintext data as a target to be processed, by a power of a predetermined number of two or more; 
acquiring, with the at least one second processor, the encrypted data from the encryption data generation device; 
executing, with the at least one second processor, a processing on the encrypted data in an encrypted state to obtain a processing result in the encrypted state; 
acquiring, with the at least one third processor, the processing result from the encryption processing device; and 
postprocessing, with the at least one third processor, by decrypting data of the processing result in the encrypted state and by dividing the decrypted data by the power of the predetermined number of two or more, 
wherein the processing executed by the at least one second processor includes at least one partial processing of executing an operation in a ciphertext space that corresponds to an operation of multiplying data corresponding to the encrypted data by a multiplier, the multiplier having been converted to an integer by multiplying a predetermined setting value by a predetermined adjustment value, and 
the at least one second processor further executes an operation in the ciphertext space that corresponds to an operation of multiplying data corresponding to the encrypted data by an inverse element of a cumulative , wherein the cumulative adjustment value is obtained by multiplying all necessary adjustment values used for cumulative multiplication.

--------------------------------------END OF EXAMINER’S AMENDMENT----------------------------

Allowable Subject Matter
Claims 2-7 and 12-13 are allowed.  
This communication warrants no examiner's reason for allowance, as applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substance of applicant's remarks in the Amendment/Remarks filed on 02/01/2022 point out the reason claims are patentable over the prior art of record. Further search doesn’t find any better prior art that teaches the claimed limitation of claims. Thus, the reason for allowance is in all probability evident from the record and no statement for examiner's reason for allowance is necessary.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 






/MENG LI/Primary Examiner, Art Unit 2437